              Case 1:19-cv-00891-SAB Document 36 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE TRUJILLO,                                   Case No. 1:19-cv-00891-SAB

12                  Plaintiff,                         ORDER DISREGARDING STIPULATION
                                                       OF DISMISSAL OF ACTION
13           v.
                                                       (ECF No. 35)
14    MARISCOS COSTA AZUL
      INCORPORATED, et al.,
15
                    Defendants.
16

17
            On July 23, 2020, a stipulation was filed to dismiss this action in its entirety without
18
     prejudice. (ECF No. 33.) On July 24, 2020, an order issued directing the Clerk of the Court to
19
     close this action to reflect voluntary dismissal pursuant to Rule 41(a) of the Federal Rules of
20
     Civil Procedure. (ECF No. 34.) On February 16, 2021, a stipulation was filed to dismiss this
21
     action with prejudice. (ECF No. 35.)
22
            Once the notice of dismissal under Rule 41(a) has been filed, “the district court loses
23
     jurisdiction over the dismissed claims and may not address the merits of such claims or issue
24
     further orders pertaining to them.” United States v. Real Prop. Located at 475 Martin Lane,
25
     Beverly Hills, CA, 545 F.3d 1134, 1145 (9th Cir. 2008) (quoting Duke Energy Trading & Mktg.,
26
     L.L.C. v. Davis, 267 F.3d 1042, 1049 (9th Cir. 2001)). A dismissal under section 41(a) is “a
27
     ‘final decision’ for purposes of 28 U.S.C. § 1291.” Duke Energy Trading & Mktg., L.L.C., 267
28


                                                   1
                   Case 1:19-cv-00891-SAB Document 36 Filed 02/17/21 Page 2 of 2


 1 F.3d at 1049. The Ninth Circuit has found it is “clear that a court has no discretion to exercise

 2 [jurisdiction] once a Rule 41(a)(1) dismissal is filed.” Commercial Space Mgmt. Co. v. Boeing

 3 Co., 193 F.3d 1074, 1077 (9th Cir. 1999). As this action has been previously dismissed without

 4 a retention of jurisdiction, this Court does not have jurisdiction to dismiss this action with

 5 prejudice. See Black Rock City, LLC v. Pershing Cty. Bd. of Comm’rs, 637 F. App’x 488 (9th

 6 Cir. 2016) (district court jurisdiction expired when the parties filed a stipulation for voluntary

 7 dismissal under Rule 41(a)(1)).1

 8              Accordingly, IT IS HEREBY ORDERED that the stipulation to dismiss this action with

 9 prejudice is DISREGARDED.

10
     IT IS SO ORDERED.
11

12 Dated:           February 16, 2021
                                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28   1
         Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule 36-3(b).


                                                                 2
